DETAILED ACTION
This action is in response to the amendments and remarks filed 07/19/2021 in which claims 1, 6, 21 and 24 have been amended, claims 2-4, 7-9, 11-16, 25 and 27-46 have been canceled, and thus claims 1, 5-6, 10, 17-24 and 26 are pending and ready for examination.
Response to Amendment
The previous objection to claims 6 and 24 is withdrawn in view of the Applicants’ arguments and amendments.
The previous 35 U.S.C. 112(b) rejection of claim 9 is withdrawn in view of the Applicants’ arguments and amendments.
Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that “The Applied References Fail to Recognize the Criticality of the Claimed Mass Ratio of Protein Absorbing Binder to Mineral”; the Examiner disagrees.  Applicants argue that while the broadest range of the ratio of the first mineral to the second mineral disclosed by Wang overlaps that claimed, Wang fails to recognize the criticality of the claimed range. However, overlapping ranges are considered prima facie evidence of obviousness, and therefore it would have been obvious to one having ordinary skill in the art to have selected the portion of Wang’s range that corresponds to the claimed range.  See MPEP 2144.05(I). Applicants argue that the results in Table 4 show the criticality of this range, however the data provided in table 4 is not commiserate in scope with the claims, i.e. which are at least not limited to the diatomaceous earth or calcium bentonite as used in the Examples of 
In response to Applicants’ argument that there is no motivation to combine the references; The Examiner disagrees. Applicants argue that because Everhart is not directed to a mixture of two different materials to form a co-agglomerated particle it would not have been obvious to combine with Wang. It is noted that Everhart and Wang as seen as related analogues art because they both disclose using clay adsorbents in filter materials, thus the motivation to combine the references given in the rejection, i.e. “because this involves the simple substitution of known adsorbent clay minerals used in adsorbent filters to obtain the predictable result of forming a successful composite and in order to provide a filter aid capable of removing compounds such as caffeine from liquids (Everhart, column 4, lines 1-7)” is seen as proper.  Wang discloses using clay, but does not limit the clay, and therefore one on skill in the art would like to other adsorbent filter materials to determine suitable clays, i.e. as in Everhart.
In response to Applicants’ argument that there would be “No reasonable expectation of success in arriving at the claimed invention by combining the cited references”; the Examiner disagrees. Applicants argue that “Based on [Wang Table 1], a POSA would understand that increasing the content of another material other than the mineral into the composite filter aid, the permeability should increase. However, in contrast, Table 4 in the as-filed specification details the opposite effect: as the calcium bentonite content increases and consequently as the DE content decreases, the permeability decreases. Therefore, there would have been no reasonable expectation of successfully arriving at the subject matter of the instant claims, as amended”, however the Table 1 of Wang does not show all of the materials disclosed as possible to combine in Wang, let alone that of Everhart, and thus would not be seen by POSITA to apply .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 10, 17 and 19-20 are under 35 U.S.C. 103 as being unpatentable over WO 2015/100050 A1 (hereinafter “Wang”) as evidenced by "Porosity and Permeability" by Red Hook Central Schools  (hereinafter “Red Hook”, see NPL from IDS dated 04/30/2019”) in view of US 5,603,830 A (hereinafter “Everhart”).

Regarding claim 1 and 5-6 Wang discloses a composite filter aid [0014], comprising a composite material (broadly considered to be “structured”) formed by agglomerating a first mineral and a second, protein-adsorbing mineral, wherein: 
the structured composite material comprises the second mineral particles (which may include at least one of mica, talc, clay, kaolin, smectite, wollastonite, and calcium carbonate and is thus a protein adsorbing binder as supported by the instant specification at [0047]) bonded to the first mineral particles (which may be diatomaceous earth (i.e. natural), or natural glass which may include at least one of perlite, volcanic ash, pumice, shirasu, obsidian, pitchstone, and rice hull ash); although it is not explicitly disclosed that multiple second, protein-adsorbing binder minerals are bonded to a single first mineral, the mixture of the second mineral (protein-adsorbing binder) would inherently bond with a plurality of particles of the first mineral as claimed since the same materials are used in a substantially similar method of agglomerating the materials, further, a ratio of the first mineral to the second mineral may range from 1:00 to 99:1 by weight, and the first mineral may have a d50 from 20-50 microns while the second mineral may have a d50 from 10-70 microns. Thus the range of relative sizes and ratios includes a composite material comprising a second mineral bonded to a plurality of particles of the first mineral; paragraphs [016], [028], [031], [035]-[036]);
wherein a mass ratio of the protein-adsorbing binder to the mineral ranges from about 0.01 :99.99 to about 50:50 (the second mineral such as mica (protein-adsorbing binder) and first mineral diatomaceous earth may be provided in a mass ratio of 10:90 to 50:50; [0118]; and 

With regard to “the permeability of the structured composite material is greater than a permeability of the protein-adsorbing binder” the (structured) composite material exhibits an increased permeability by forming larger particles than the second, protein adsorbing binder mineral alone; paragraphs [044]-[045], [0118]. As evidenced by Red Hook on pages 4-5, smaller particles exhibit a lower permeability than larger particles exhibit a higher permeability; as such the larger composite material particles of lmerys'050 would exhibit a greater permeability compared to the permeability of the smaller second mineral (protein-adsorbing binder) particles. Further, the cited composite is of substantially the same composition and formed by a substantially similar method of formation, as detailed above, and thus it is asserted, absent evidence to the contrary, that one would reasonably expect that the composite filter aid disclosed by Wang inherently has the same properties as the composite filter aid recited in the claim.  Specifically, it is asserted that the permeability of the structured composite material is greater than a permeability of the protein-adsorbing binder.  See MPEP 2112.01.
Wang discloses the second protein adsorbing binder may be clay [031], but does not disclose the second protein adsorbing binder is a phyllosilicate mineral selected from the group consisting of a sodium bentonite, a calcium bentonite, a potassium bentonite, and mixtures thereof. 
However Everhart discloses bentonite clays including calcium bentonite clays, acidified bentonite clays and/or modified bentonite clays are known adsorbents (column 7, lines 14-21, column 11, lines 50-52; column 17, lines 22-25). 
prima facie obvious to one of ordinary skill in the art to modify the composite of Wang by using for the clay mineral bentonite clays including calcium bentonite clays, acidified bentonite clays and/or modified bentonite clays as disclosed by Everhart because this involves the simple substitution of known adsorbent clay minerals used in adsorbent filters to obtain the predictable result of forming a successful composite and in order to provide a filter aid capable of removing compounds such as caffeine from liquids (Everhart, column 4, lines 1-7).  
Regarding claim 10 Wang in view of Everhart discloses the composite filter aid of claim 1, wherein the structured composite material is formed by agglomerating the mineral with the protein-adsorbing binder in the presence of an additional binder that is different from the mineral and the protein-adsorbing binder (additional binder used [032]-[036]). 
Regarding claim 17 Wang in view of Everhart discloses the composite filter aid of claim 1, having a crystalline silica level of less  than about 1 % by weight, [091], [093]. 
Regarding claim 19 Wang in view of Everhart discloses the composite filter aid of claim 1, wherein a ratio of a cation exchange capacity of the composite filter aid to a cation exchange capacity of the protein absorbing binder ranges from about 0.95 : 1.05 to about 1.05 : 0.95. 
However, as disclosed in paragraph [0158] of the specification, the cation exchange capacity of the composite filter aid is approximately identical to the cation exchange capacity of the protein-adsorbing binder. Absent evidence to the contrary, the ratio of the cation exchange capacity of the composite filter aid to cation exchange capacity of the protein-absorbing binder would be expected to equal about 1.0 : 1.0, because when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the filter aid of Wang in view of Everhart to provide a ratio of a cation exchange capacity of the composite filter aid to a cation exchange capacity of the protein-absorbing binder ranges from about 0.95: 1.05 to about 1.05 : 0.95, in order to avoid capacity losses.
Regarding claim 20 Wang in view of Everhart discloses the composition filter aid of claim 1, wherein the composite filter aid has: 
a permeability ranging from about 0.2 darcy to about 20 darcys, [014], [044], [0118]; 
a wet density ranging from about 12 lb/ft3 to about 19 lb/ft3, [037], [055], [0118]; 
a d50 ranging from about 30 microns to about 70 microns, [018]; 
a pore volume ranging from about 2 ml/g to about 4 ml/g, [017]; 
a median pore size ranging from about 2 microns to about 6 microns, [017]; and 
a BET surface area ranging from about 5 m2/g to about 50 m2/g, [017]. 
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Wang’s range that corresponds to the claimed range.  See MPEP 2144.05(I).

Claims 18, 21-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Everhart further in view of GB 1,253,647 A (hereinafter “Schenzel”).
Regarding claim 18 Wang in view of Everhart discloses the composite filter aid of claim 1, wherein: 
a d50 of structured composite material is greater than a d50 of the mineral, the reference discloses the (structured) composite materials a larger (greater) than particles (mineral) which are not composited, furthermore the composite particles may exhibit a d50 of 30-70 microns which is greater than the d50 of a first mineral such as diatomaceous earth having a d50 of 22 microns; paragraphs (044], (048], [0112]); but does not disclose a wet density of the structured composite material is less than a wet density of the mineral. 
However Schenzel discloses a mixture made from perlite, wherein the mixture combines perlite with diatomaceous earth and optionally powdered activated carbon (to reduce wet bulk density) in order to produce a mixture having a wet density lower than the perlite alone (P1-P2 including the Table).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the composite of Wang in view of Everhart by forming the composite such that the resulting composite has a wet bulk density lower than then main mineral’s wet density as disclosed by Schenzel because it is disclosed that having lower density than expected from the composite ingredients on the mixture is desirable and provide the material advantage for use as filter aids (P2/L1-8).
Regarding claim 21-24 Wang discloses a composite filter aid [0014], comprising a composite material (broadly considered to be “structured”) formed by agglomerating a first mineral and a second, protein-adsorbing mineral, wherein: 

wherein a mass ratio of the protein-adsorbing binder to the mineral ranges from about 0.01 :99.99 to about 50:50 (the second mineral such as mica (protein-adsorbing binder) and first mineral diatomaceous earth may be provided in a mass ratio of 10:90 to 50:50; [0118]; and 
a permeability of the structured composite material is greater than a permeability of the mineral (i.e. diatomaceous earth) paragraph [0118], Table 1;
having a crystalline silica level of less  than about 1 % by weight, [091], [093]; and 
With regard to “the permeability of the structured composite material is greater than a permeability of the protein-adsorbing binder” the (structured) composite material exhibits an increased permeability by forming larger particles than the second, protein adsorbing binder Red Hook on pages 4-5, smaller particles exhibit a lower permeability than larger particles exhibit a higher permeability; as such the larger composite material particles of lmerys'050 would exhibit a greater permeability compared to the permeability of the smaller second mineral (protein-adsorbing binder) particles. Further, the cited composite is of substantially the same composition and formed by a substantially similar method of formation, as detailed above, and thus it is asserted, absent evidence to the contrary, that one would reasonably expect that the composite filter aid disclosed by Wang inherently has the same properties as the composite filter aid recited in the claim.  Specifically, it is asserted that the permeability of the structured composite material is greater than a permeability of the protein-adsorbing binder.  See MPEP 2112.01.
Wang discloses the second protein adsorbing binder may be clay [031], but does not disclose (1) the second protein adsorbing binder is a phyllosilicate mineral selected from the group consisting of a sodium bentonite, a calcium bentonite, a potassium bentonite, and mixtures thereof and also does not disclose (2) a structured the a wet density of the structured composite material is less than a wet density of the mineral.
However, with regard to (1) the second protein adsorbing binder, Everhart discloses bentonite clays including calcium bentonite clays, acidified bentonite clays and/or modified bentonite clays are known adsorbents (column 7, lines 14-21, column 11, lines 50-52; column 17, lines 22-25). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the composite of Wang by using for the clay mineral bentonite clays including calcium bentonite clays, acidified bentonite clays and/or modified bentonite clays as disclosed by Everhart because this involves the simple substitution of known adsorbent clay Everhart, column 4, lines 1-7).  
With regard to (2) the structured the a wet density, Schenzel discloses a mixture made from perlite, wherein the mixture combines perlite with diatomaceous earth and optionally powdered activated carbon (to reduce wet bulk density) in order to produce a mixture having a wet density lower than the perlite alone (P1-P2 including the Table).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the composite of Wang by forming the composite such that the resulting composite has a wet bulk density lower than then main mineral’s wet density as disclosed by Schenzel because it is disclosed that having lower density than expected from the composite ingredients on the mixture is desirable and provide the material advantage for use as filter aids (P2/L1-8).
Regarding claim 26 Wang in view of Everhart and Schenzel discloses the structured composite material of claim 21, wherein: the structured composite material ls formed by agglomerating the mineral with the phyllosilicate in the presence of a binder that is different from the mineral and the phyllosilicate; and the binder is at least one selected from the group consisting of an inorganic binder and an organic binder (additional binder used [032]-[036]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	
	/Jason M Greene/            Primary Examiner, Art Unit 1773